IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRITTANY GIBBS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1321

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 8, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Candice K. Brower, Regional Counsel, Office of Criminal Conflict and Civil
Regional Counsel, Region One, Gainesville, and Melissa Ford, Assistant Regional
Conflict Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region
One, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.